U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-143969 ROYAL UNION HOLDING CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 20-8600068 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 484 North 2070 East, Saint George, Utah 84790 (Address of Principal Executive Offices) (435) 632-1837 (Issuer’s telephone number) Zion Nevada Corporation (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. []Large accelerated filer []Accelerated filer []Non-accelerated filer [X]Smaller reporting company APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 15, 2010:12,225,000 shares of common stock. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [X]No [] Transitional Small Business Disclosure Format (Check One) Yes [] No [X] TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits and Reports on Form 8-K 13 SIGNATURES 14 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements ROYAL UNION HOLDING CORPORATION (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS (UNAUDITED) June 30, 2010 Our unaudited financial statements included in this Form 10-Q are as follows: F-1 Condensed Balance Sheets(Unaudited) as of June 30, 2010 and December 31, 2009; F-2 Condensed Statements of Operations(Unaudited) for the three and six months ended June 30, 2010, the three and six months ended June 30, 2009, and for the Period from Inception (March 7, 2007) to June 30, 2010; F-3 Condensed Statements of Cash Flows(Unaudited) for the six months ended June 30, 2010, the six months ended June 30, 2009 and for the Period from Inception to June 30, 2010; F-4 Notes to the Unaudited Condensed Interim Financial Statements; These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended June 30, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 ROYAL UNION HOLDING CORPORATION (formerly: Zion Nevada Corporation) (A Development Stage Company) Condensed Balance sheets (Unaudited) ASSETS June 30, 2010 December 31, 2009 Current assets: Cash and cash equivalents $
